
	
		I
		112th CONGRESS
		1st Session
		H. R. 1708
		IN THE HOUSE OF REPRESENTATIVES
		
			May 4, 2011
			Mr. Rigell introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit the use of funds to support Operation Odyssey
		  Dawn.
	
	
		1.Prohibition on funds to
			 support Operation Odyssey DawnNo funds available to the Department of
			 Defense or any other United States Government department or agency may be used
			 to support Operation Odyssey Dawn.
		
